DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greeley et al. (US 2019/0380805 A1) in view of Grace et al. (US 2019/0030324 A1).
Regarding claim 1, Greeley discloses a tissue dissector (surgical device to cut tissue; [0048]) comprising: a handle assembly (handpiece 102); a head portion (blade assembly 104) including a blade member (blade 116) and a lighting assembly (light source 124) configured to provide lighting to the blade member ([0060]).
Greeley discloses the blade member may include a rotatable shaft ([0051]) but fails to explicitly disclose the blade member defining an aperture configured to receive tissue therethrough, the blade member operatively coupled with an actuator of the handle assembly for rotation about the aperture; and the light assembly configured to provide lighting to the aperture of the blade member.
However, Grace teaches a tissue dissector (surgical device 106) comprising: a handle assembly (handle assembly 108) including an actuator (trigger 408); a head portion (sheath assembly 112) including a blade member (cutting tip 632) defining an aperture (lumen through 632; Figs. 8A, 8A’) configured to receive tissue therethrough (cutting tip 822 for cutting tissue; [0180]), the blade member (632) operatively coupled with the actuator (408) for rotation about the aperture (as trigger 408 rotates the inner sheath assembly, which includes cutting tip 632).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the blade member of Greeley the blade member and actuator of Grace. The claim would have been obvious because the substitution of one known blade member for another would have yielded the predictable result of cutting tissue. Because the blade member of modified Greeley includes an aperture at its distal end, the lighting assembly of Greeley provides lighting to the aperture of the blade member.
Regarding claim 2, Greeley modified discloses the invention as claimed above, and Greeley further discloses wherein the handle assembly further includes a removable battery pack to supply power to the actuator or the lighting assembly (as the handpiece 102 can be coupled to an external power source or house one or more batteries; [0054]; batteries may disposable, replaceable, or rechargeable; [0081]).
Regarding claim 3, modified Greeley discloses wherein the aperture of the blade member is tapered along a longitudinal axis thereof (see tapered distal end 822 of cutting tip 632 of Grace; Fig. 8A’).
Regarding claim 4, modified Greeley discloses wherein the blade member (632) includes an edge portion (distal end 822) configured to cut tissue ([0180]).
Regarding claim 5, Greeley modified discloses the invention as claimed above, and Greeley further discloses wherein the lighting assembly (124) includes a plurality of light emitting diodes (four LEDs; [0060]) circumferentially arranged about the aperture of the blade member (Fig. 2A).
Regarding claim 6, Greeley modified discloses the invention as claimed above, and Greeley further discloses wherein the head portion (104) includes first (distal end of 104) and second sides (proximal end of 104) opposing each other, the blade member extending from the first side (Fig. 1E).
Regarding claim 7, Greeley modified discloses the invention as claimed above, and Greeley further discloses wherein the lighting assembly (124) is disposed on the second side of the head portion (near 120; Figs. 1C, 1E).

Allowable Subject Matter
Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Greeley et al. (US 2019/0380805 A1) or Blain et al. (US 2016/0184046 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 8, which recites, inter alia “a window assembly rotatably supported on the circular rim, the window assembly including a first window having a first opacity, the first window in registration with the light source”.
Greeley discloses a tissue dissector (surgical device to cut tissue; [0048]) comprising: a handle assembly (handpiece 102); a head portion (blade assembly 104) including a blade member (blade 116) and a lighting assembly including: a circular rim (circular rim on which light source 224 is disposed; Fig. 11A) disposed on the head portion (Fig. 11A) and having a light source (LEDs) disposed on the circular rim ([0060]); and a window assembly (lens 220 and separation walls 226) supported on the circular rim (Fig. 11A), the window assembly including a first window (between walls 226) having a first opacity (as one or more of the walls may include a coating, surface finish or texture, or color, or an opaque material to reduce or eliminate light reflectance; [0077]), the first window in registration with the light source ([0077]). However, the window assembly is not rotatably supported on the circular rim. It would not have been obvious to one of ordinary skill in the art to modify the window assembly to be rotatably supported on the circular rim without additional teachings in the art. Further, due to the particular shape of the windows and the lights reflection thereof, rotation of the windows may inadvertently change the amount of light produced by the device ([0066]).
Blain teaches a surgical tool that can be made of a translucent material and illuminated or the materials opacity can be changed to allow more or less light through from the translucent material where different portions of the surgical tool can be controlled independently to adjust light intensity and direction of light projection. While one of ordinary skill in the art may have modified the windows of Greeley to have different opacities in light of the teachings of Blain, neither reference provides teachings of the window assembly being rotatably supported on the circular rim as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771